748 F.2d 246
UNITED STATES of America and Albert Rodriguez, Jr.,Plaintiffs-Appellees,v.George W. MEEKS, As President of St. George Company,Defendant-Appellant.
No. 84-1407.
United States Court of Appeals,Fifth Circuit.
Nov. 7, 1984.

George W. Meeks, pro se.
Ronald P. Guyer, San Antonio, Tex., for defendant-appellant.
Edward C. Prado, U.S. Atty., San Antonio, Tex., Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Chief, Appellate Sec., William A. Whitledge, Charles E. Brookhart, Tax Div., U.S. Dept. of Justice, Washington, D.C., for plaintiffs-appellees.
Appeal from the United States District Court for the Western District of Texas;  Dorwin W. Suttle, Judge.
Before WILLIAMS, JOLLY and HILL, Circuit Judges.
PER CURIAM:


1
The court has reviewed the record, the briefs of the parties, and the order of the district court.  We find no error in the handling of this matter and affirm the district court's Order Denying Respondent's Request for Release from Confinement, entered April 5, 1984.  The district court may, of course, periodically review the appellant's confinement to determine whether it has lost its coercive effect and become punitive.  We note that such a determination is a matter placed within the sound discretion of the district judge, and review before us is very limited.   Simkin v. United States, 715 F.2d 34 (2d Cir.1983).


2
AFFIRMED.